        Case 2:12-cr-00225-NR Document 93 Filed 05/29/20 Page 1 of 35




               IN THE UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF PENNSYLVANIA
UNITED STATES OF AMERICA,               )
                                        )
       v.                               ) 2:12-CR-225-NR
                                        )
TAMIKA SOMERVILLE,                      )
                                        )
                                        )
               Defendant.               )
                                   OPINION
J. Nicholas Ranjan, United States District Judge
      Tamika Somerville1 is one of many federal prisoners across the country
who have sought compassionate release under 18 U.S.C. § 3582 based on the
ongoing public-health crisis related to COVID-19. In many cases, courts have
found the risks too speculative or the prisoner too dangerous to justify
compassionate release. This case is different.
      Mr. Somerville is incarcerated in FCI-Danbury, a prison facing one of the
worst outbreaks of COVID-19 in the federal system. What’s more, because of
his   litany   of   preexisting   medical   conditions—obesity,    hypertension,
hyperlipidemia, chronic bronchitis, and asthma—Mr. Somerville is among
those who face great risk of serious illness or death if they are ever infected.
      That risk is now far from speculative.       Indeed, Mr. Somerville has
already faced one close call—exposure to an infected prisoner who began
vomiting and struggling for air in the middle of his unit. Roughly 40 prisoners,
including Mr. Somerville, were determined to have recent contact with the sick
prisoner, and 10 of them have since tested positive for COVID-19. The 30
prisoners who tested negative, including Mr. Somerville, were cordoned off in


1 Tamika Somerville is a transgender inmate who was born female but now
identifies as male. His counsel indicates that he prefers to be referred to using
male pronouns and honorifics, and so the Court does so in this opinion.
        Case 2:12-cr-00225-NR Document 93 Filed 05/29/20 Page 2 of 35




a prison cafeteria. But the risk remains; it is undisputed that social distancing
is impossible in the open, dorm-like shared space of the facility where Mr.
Somerville resides.    Under these conditions, and because of his medical
vulnerability, Mr. Somerville’s health and safety cannot be ensured in FCI-
Danbury. This rises to the level of an “extraordinary and compelling reason”
to reduce Mr. Somerville’s sentence under 18 U.S.C. § 3582(c)(1)(A)(i).
      Of course, the Court must weigh these extraordinary circumstances
against the ordinary sentencing factors under 18 U.S.C. § 3553(a). But those
factors, too, counsel in favor of compassion.     Indeed, because the original
sentencing judge was constrained to impose a 15-year, mandatory-minimum
sentence, no court has been permitted to fully factor Mr. Somerville’s
substantial mitigating characteristics into his sentence. These include his
horrendous upbringing. Mr. Somerville was, in fact, born in prison, and his
childhood progressively worsened from there. The sentencing judge, who had
served almost 40 years on the bench, described his upbringing as “the most
pathetic childhood and early adulthood that I have ever seen.”            Other
mitigating factors include the non-violent, low-level nature of the drug-dealing
offenses that resulted in his criminal history being overstated. And his record
of good behavior and self-improvement while in prison also favor release.
      In short, while Mr. Somerville’s crime was serious, that seriousness has
been fully reflected in the eight years he has already served in prison. That is
particularly so since the Court intends to convert the remaining five years of
his prison sentence to a three-year period of probation with home confinement.
Given the imminent risk that Mr. Somerville will become seriously ill or die if
he remains in prison, the Court finds that a modified sentence along these lines
complies with the statutory goals of imposing a just sentence here.


                                      -2-
        Case 2:12-cr-00225-NR Document 93 Filed 05/29/20 Page 3 of 35




      Mr. Somerville was born in prison. He shouldn’t die there. His motion
will be granted.
                              BACKGROUND
      Mr. Somerville is currently serving a sentence of 180 months’
imprisonment after pleading guilty to (1) Possession of a Firearm by a
Convicted Felon, 18 U.S.C. § 922(g)(1); and (2) Possession with Intent to
Distribute Heroin, 21 U.S.C. §§ 841(a)(1) & 841(b)(1)(C). [ECF 63]. This term
of imprisonment will be followed by a five-year term of supervised release. Id.
      Having completed more than eight years of his sentence, Mr. Somerville
now moves under 18 U.S.C. § 3582(c)(1)(A)(i) for a reduction of his prison
sentence to time-served, or a term of home confinement, based on his
underlying medical conditions and the risk of exposure to COVID-19 at FCI-
Danbury. [ECF 77; ECF 82; ECF 86; ECF 89; ECF 90]. The government
opposes Mr. Somerville’s release. [ECF 85]. Both parties agreed that the Court
can decide the motion on the papers, except that Mr. Somerville requested oral
argument, which the Court held on May 18, 2020. [ECF 81].
      Given the urgency of Mr. Somerville’s motion, and because the Court
writes for the benefit of the parties who are presumably familiar with the
pertinent background facts, the Court will dispense with any comprehensive
summary of the facts and only reference the facts necessary to its decision as
they become relevant to the analysis below.
                        DISCUSSION & ANALYSIS
      A court usually “may not modify a term of imprisonment once it has been
imposed.” 18 U.S.C. § 3582(c). But there are “a few narrow exceptions” to this
general “rule of finality.” Freeman v. United States, 564 U.S. 522, 526 (2011).
One is the compassionate-release statute, 18 U.S.C. § 3582(c)(1)(A), which
allows a court to “reduce” a term of imprisonment if it finds that (1)
                                     -3-
        Case 2:12-cr-00225-NR Document 93 Filed 05/29/20 Page 4 of 35




“extraordinary and compelling reasons” warrant reduction; (2) the reduction is
“consistent with any applicable policy statements issued by the Sentencing
Commission,” and (3) consideration of the ordinary sentencing factors under
18 U.S.C. § 3553(a) favors reduction.
      Until last year, only the Bureau of Prisons (“BOP”) could file motions for
compassionate release, and it “rarely did so.” United States v. Rodriguez, ___
F. Supp. 3d ___, No. 03-271, 2020 WL 1627331, at *2 (E.D. Pa. Apr. 1, 2020).
Indeed, “[f]rom 1984 to 2013, an average of only 24 inmates were released each
year through BOP-filed motions.” Id. (citation omitted). According to a report
by the Department of Justice’s Inspector General, these low numbers resulted
from a combination of poor management, inconsistent implementation, a lack
of clear standards, and the resultant “varied and inconsistent understandings
of the circumstances that warrant consideration for compassionate release.”
Id. (citation omitted).
      Unsatisfied with the compassionate-release program, Congress acted. In
late 2018, it passed the First Step Act—a “landmark piece of criminal-justice
reform legislation that amended numerous portions of the U.S. Code to
promote    rehabilitation   of   prisoners    and   unwind   decades   of   mass
incarceration.” Id. (cleaned up); see also United States v. Brooks, No. 07-20047,
2020 WL 2509107, at *4 (C.D. Ill. May 15, 2020) (“The First Step was passed
against the backdrop of a documented infrequency with which the BOP filed
motions for a sentence reduction on behalf of defendants.”). Of relevance here,
§ 603(b) of the First Step Act, which Congress titled “Increasing the Use and
Transparency of Compassionate Release,” amended § 3582(c)(1)(A) to allow
prisoners to bring compassionate-release motions directly to court—so long as
they first ask the BOP to file a motion on their behalf and then either exhaust
the BOP’s administrative appeal process or wait 30 days, whichever comes
                                        -4-
        Case 2:12-cr-00225-NR Document 93 Filed 05/29/20 Page 5 of 35




first. See 18 U.S.C. § 3582(c)(1); First Step Act of 2018, Pub. L. 115-391, 132
Stat. 5194 (2018).
      With this legislative backdrop, and amid an “unprecedented pandemic”
that has “paralyzed the entire world,” the Court now confronts Mr. Somerville’s
pending motion.      Rodriguez, 2020 WL 1627331, at *1.       For the following
reasons, the Court finds that Mr. Somerville has exhausted his administrative
remedies and that a reduction of his sentence to a three-year term of probation
and home confinement, to be followed by the originally imposed five-year term
of supervised release, is appropriate.
I.    Mr. Somerville has exhausted his administrative remedies.
      Section 3582(c)(1)(A) permits a prisoner to bring a compassionate-
release motion “after the defendant has fully exhausted all administrative
rights to appeal a failure of the Bureau of Prisons to bring a motion on the
defendant’s behalf or the lapse of 30 days from the receipt of such a request by
the warden of the defendant’s facility, whichever is earlier[.]”      18 USC §
3582(c)(1)(A). In other words, the prisoner “must at least ask the [BOP] to [file
a compassionate-release motion] on their behalf and give BOP thirty days to
respond.” United States v. Raia, 954 F.3d 594, 595 (3d Cir. 2020); see 18 U.S.C.
§ 3582(c)(1)(A). The Third Circuit has cautioned that strict compliance with
this requirement “takes on added—and critical—importance” in light of the
“ongoing COVID-19 pandemic.” Raia, 954 F.3d at 597.
      Mr. Somerville made his request to the Warden on April 10, 2020,2 and
the Warden issued a summary denial on April 23, 2020. Mr. Somerville did

2The government argues that Mr. Somerville’s request was not made until
April 21, 2020–the date when it reached the Warden. Though it makes no
practical difference here, the 30-day period is properly calculated from the date
Mr. Somerville submitted his release request to prison staff, rather than the
date it was physically placed on the Warden’s desk or forwarded to the
                                         -5-
        Case 2:12-cr-00225-NR Document 93 Filed 05/29/20 Page 6 of 35




not administratively appeal the Warden’s decision, and instead, on April 29,
2020, filed his motion for release before the Court.
      The government argues that Mr. Somerville hasn’t exhausted his
remedies because he didn’t fully exhaust his remedies through the BOP appeal
process, and he didn’t wait until 30 days after the Warden’s decision before
filing his motion, instead filing 19 days after.
       The Court held oral argument on the motion on May 18, 2020, and
during the oral argument both parties appeared to agree that the issue is moot
since, by anyone’s count, more than 30 days have now elapsed since the
Warden’s “receipt” of Mr. Somerville’s request and the BOP has not filed a
compassionate-release motion on his behalf. See [ECF 92 at 32:8-11] (“I know
the defense argues that the receipt was before April 21st. I think either way we
are very close to 30 days, so I don’t see the fact that the defendant did not
appeal is particularly significant.”); cf. United States v. Mel, No. 18-0571, 2020
WL 2041674, at *1 (D. Md. Apr. 28, 2020) (“As the parties agreed during the
April 27, 2020 status conference, where a 30-day period following the receipt



Warden’s email inbox. “The statute does not say, 30 days, plus an additional
2.5 weeks until the form is formally accepted by the warden’s office.” United
States v. Resnick, No. 14-810, 2020 WL 1651508, at *6 (S.D.N.Y. Apr. 2, 2020).
No other rule makes much sense in this time-sensitive context, as “[i]nmates
are not typically handed the keys of the warden’s office so they can place their
applications for compassionate release on the warden’s desk.” Id. Thus, the
Court agrees with Mr. Somerville that the ordinary “prisoner mailbox rule”
should apply to motions under § 3582(c)(1)(A), and that Mr. Somerville’s
submission of a release request to prison staff—the Warden’s
representatives—on April 10, 2020 triggered the 30-day exhaustion period.
See United States v. Bess, No. 16-156, 2020 WL 1940809, at *2 (W.D.N.Y. Apr.
22, 2020) (“The Court therefore … applies the analogous prisoner mailbox rule
to find that the request was received on the date it was submitted.”).


                                       -6-
          Case 2:12-cr-00225-NR Document 93 Filed 05/29/20 Page 7 of 35




of Mel’s request ended on April 23, 2020, Mel has now satisfied the statutory
exhaustion requirement.”).
      Nonetheless, to avoid any doubt and to follow the Third Circuit’s
directive regarding how “critical” the BOP’s input is into these decisions, the
Court issued an order after oral argument holding Mr. Somerville’s motion in
abeyance until after May 26, 2020. [ECF 88]. The purpose of this order was
to provide the BOP an additional opportunity, if it so desired, to “more fully
assess” Mr. Somerville’s request for compassionate release and “if appropriate,
reconsider its denial” of that request—particularly in light of Martinez-Brooks
v. Easter, No. 20-569, 2020 WL 2405350 (D. Conn. May 12, 2020), a recent
decision in a habeas class action against FCI-Danbury. [ECF 88, pp. 2-3].
Despite this, no further responses or orders from the Warden related to Mr.
Somerville’s request have been brought to the Court’s attention. Now, clearly,
more than 30 days have passed since the Warden’s initial receipt of Mr.
Somerville’s request, and the Warden has had two opportunities to consider
that request. As such, the Court finds that the 30-day “back stop” of §
3582(c)(1)(A) has been met, and the Court may consider the motion on the
merits.
      But there is one more matter on exhaustion—an issue that neither party
briefed but which the Court believes is necessary to address. Recall that §
3582(c)(1)(A) permits a prisoner to bring a compassionate-release motion: (1)
“after the defendant has fully exhausted all administrative rights to appeal a
failure of the Bureau of Prisons to bring a motion on the defendant’s behalf” or
(2) “the lapse of 30 days from the receipt of such a request by the warden of the
defendant’s facility, whichever is earlier[.]”
      Some courts have read into this second prong of the statute that the
prisoner may seek judicial relief after “the lapse of 30 days from the receipt of
                                       -7-
        Case 2:12-cr-00225-NR Document 93 Filed 05/29/20 Page 8 of 35




such a request by the warden of the defendant’s facility” only if the warden
hasn’t responded. Under this view, the 30-day waiting period only applies if
the Warden stays silent. If instead the Warden, as here, has issued a written
summary denial, then some courts have held that the inmate must proceed
through a full appeal process within the BOP and must fully exhaust that
process before being able to file in court. See, e.g. United States v. Nance, No.
92-135, 2020 WL 114195, at *2 (W.D. Va. Jan. 10, 2020) (“[C]ases indicate that
this statutory exhaustion requirement has been interpreted to excuse full
exhaustion of administrative remedies only if 30 days have elapsed without
any response by the Bureau of Prisons to the inmate’s request.”); United States
v. Bevans-Silva, No. 416-352, 2020 WL 2475079, at *1 (S.D. Ga. May 13, 2020).
      Respectfully, the Court finds that reading to be unmoored from the
statutory text, as have others. See United States v. Haney, No. 19-541, 2020
WL 1821988, at *3 (S.D.N.Y. Apr. 13, 2020).3 Indeed, § 3582 expressly does
not “require the moving defendant to fully litigate his claim before the agency
(i.e., the BOP) before bringing his petition to court.” Id. “Rather, it requires
the defendant either to exhaust administrative remedies or simply to wait 30
days after serving his petition on the warden of his facility before filing a
motion in court.” Id. (emphasis added). These are two, alternative ways that a
prisoner can “exhaust” his remedies with the BOP before seeking judicial relief,
and he may seek relief after “whichever is earlier.” Nothing in the statutory


3 Haney also holds that the exhaustion requirement under § 3582 is waivable
under certain circumstances. Haney, 2020 WL 1821988, at *4. After Raia, 954
F.3d at 595, that is unlikely the law in the Third Circuit. However, to be clear,
the Court does not waive the 30-day requirement here—it has been more than
30 days since Mr. Somerville requested release. Rather the Court merely
declines to impose additional requirements to access the 30-day “fast-track”
for judicial relief that are found nowhere in the statute.

                                      -8-
        Case 2:12-cr-00225-NR Document 93 Filed 05/29/20 Page 9 of 35




text limits the 30-day, fast-track option to circumstances in which the Warden
has failed to respond—the clock runs from the Warden’s “receipt” of the
request. And nothing requires the prisoner to appeal a denial from the Warden
if more than 30 days has elapsed. The Court declines to read additional
requirements into the statute that aren’t there.4
      In addition to being compelled by the text, this reading is more consistent
with Congress’s clear intent in passing the First Step Act. When it amended §
3582(c)(1)(A), Congress sought to give prisoners “a right to a prompt and
meaningful     judicial   determination      of   whether    [they]   should    be
compassionately released[.]” United States v. Russo, No. 16-441, 2020 WL
1862294, at *6 (S.D.N.Y. Apr. 14, 2020). The text of amended § 3582(c)(1)(A)
reflects congressional determination not to let “exigencies interfere with the
right of a defendant to be heard in court on his motion for compassionate



4 At least one of the courts that read the statute differently nevertheless
conceded that this was the “literal reading.” Nance, 2020 WL 114195, at *2.
The Supreme Court has instructed that where a statute is unambiguous, a
court must interpret the statute by its literal terms, unless it is one of the rare
and extraordinary cases where doing so would thwart the purpose of the
statute. See Griffin v. Oceanic Contractors, Inc., 458 U.S. 564, 571 (1982)
(“There is, of course, no more persuasive evidence of the purpose of a statute
than the words by which the legislature undertook to give expression to its
wishes. Nevertheless, in rare cases the literal application of a statute will
produce a result demonstrably at odds with the intentions of its drafters, and
those intentions must be controlling. We have reserved some scope for adopting
a restricted rather than a literal or usual meaning of its words where
acceptance of that meaning would thwart the obvious purpose of the statute.
This, however, is not the exceptional case.”) (cleaned up). Here, there is
nothing to suggest that interpreting the statute by its plain and literal terms
would thwart Congress’s intent or any obvious purpose of the statute. To the
contrary, the practical concerns relied on by the court in Nance (and others) to
read the statute to say something other than what it does are, in fact, a feature
of the First Step Act, not a bug.
                                       -9-
       Case 2:12-cr-00225-NR Document 93 Filed 05/29/20 Page 10 of 35




release, and hence only limited him to 30 days before he could come to court
in the ordinary course.” Haney, 2020 WL 1821988, at *3 (emphasis added).
      Consider too that the First Step Act was designed, in part, to address
release motions by inmates suffering from terminal illness. Congress’s clearly
expressed intent was for those inmates to exhaust their requests with the BOP,
but to a point—i.e., 30 days—and for the BOP to act quickly. As other courts
have found, “Congress’s central goal in amending this statute” was “to correct
a compassionate-release system so plagued by delay that prisoners sometimes
died while waiting for the BOP to make a decision.” Rodriguez, 2020 WL
1627331 at *5. Indeed, the Third Circuit too has, at least implicitly, viewed
the exhaustion provisions of § 3582(c)(1)(A) to proceed with speed. See Raia,
954 F.3d at 597 (noting that “we anticipate that the statutory requirement will
be speedily dispatched”).
      Simply put, 30 days is the cap on how long the BOP must be given to
handle things administratively before judicial involvement is permissible. And
once 30 days has passed, the statute “allows a defendant to come to court before
the agency has rendered a final decision.” Id.; see also United States v. Vence-
Small, No. 18-31, 2020 WL 1921590, at *5 (D. Conn. Apr. 20, 2020) (“All that
the text of the 30-day waiting time requirement suggests is that Congress
understood that some requests for relief may be too urgent to be delayed
beyond 30 days. Congress could have chosen fewer days than 30 days. It could
have chosen no days at all. Congress chose 30 days. And the statute fully
empowers the BOP to file a motion on a defendant’s behalf at any time before
the 30 days elapse.”).
      On a whole, § 3582(c)(1)(A) is best read as Congress balancing the
importance of requiring inmates to proceed through the BOP internal process
so that the BOP can exercise its professional expertise in handling inmate
                                     - 10 -
       Case 2:12-cr-00225-NR Document 93 Filed 05/29/20 Page 11 of 35




requests for relief, but putting the BOP on a 30-day clock before an inmate has
the option of seeking judicial relief.
      For these reasons, the Court holds as the statute says: Mr. Somerville
may seek judicial relief after “the lapse of 30 days from the receipt of such a
request by the warden of the defendant’s facility,” regardless of what the
Warden might have done after that “receipt.” As of now, it has been 49 days
since Mr. Somerville submitted his release request to prison staff on April 10,
2020, 39 days since Mr. Somerville’s request physically reached the Warden’s
desk on April 21, 2020, and 37 days since the Warden denied his request on
April 23, 2020. [ECF 85-1; ECF 85-2]. The BOP has not filed any motion for
compassionate relief on his behalf. By any reasonable measure, the 30-day
exhaustion requirement is now satisfied (and then some).5




5 The parties dispute the nature of § 3582(c)(1)(A)’s exhaustion requirement.
The government argues that it is jurisdictional, while Mr. Somerville argues
that it is a claims-processing requirement. The Court finds that it is more akin
to a claims-processing requirement. Substantively, that distinction doesn’t
really matter here. Whether jurisdictional or not, it is clearly a mandatory
requirement, as made clear by the Third Circuit in Raia. The Court only notes
this because if § 3582(c)(1)(A) is a claim-processing requirement, that affects
how the issue is treated in the course of litigation. For example, exhaustion
can be an argument that the government can waive if not raised. And, as noted
above, the government did not raise the argument that the 30-day back stop
only applies when the Warden remains silent. See United States v. Taylor, 778
F.3d 667, 670 (7th Cir. 2015) (“The most likely situation in which the
jurisdictional line would make a difference would be a case where a district
court granted relief under § 3582(c)(2) and the government asserted on appeal
an apparently winning argument it had not made in the district court. If the
issue were truly jurisdictional, it could not be waived.”).

                                         - 11 -
       Case 2:12-cr-00225-NR Document 93 Filed 05/29/20 Page 12 of 35




II.   The Court is permitted to decide whether “extraordinary and
      compelling reasons” exist to reduce Mr. Somerville’s sentence.
      The government next argues that, in deciding whether “extraordinary
and compelling reasons” exist, the Court is constrained by a policy statement
issued by the Sentencing Commission before Congress enacted the First Step
Act. [ECF 85, pp. 11-14]; U.S.S.G. § 1B1.13 cmt. n.1(A)-(C). That statement
“lists three specific examples of ‘extraordinary and compelling reasons,’” none
of which apply to Mr. Somerville, and also “a fourth ‘catch-all’ provision” that,
on its face, applies only if the “Director of the Bureau of Prisons” determines
that “there exists in the defendant’s case an extraordinary and compelling
reason other than, or in combination with, the reasons described.” Rodriguez,
2020 WL 1627331, at *2. The government’s position is that, despite the First
Step Act, the policy statement still applies, and so only the BOP has “catch-all”
authority to decide if “extraordinary and compelling reasons” exist outside the
narrow, enumerated categories under subdivisions (A) – (C), while courts are
limited to the enumerated categories. The Court rejects this view.
      It is true that § 3582(c)(1)(A) requires that any sentence reduction be
“consistent with applicable policy statements issued by the Sentencing
Commission.” But the key word is “applicable.” The Commission has not
updated its policy statement to account for the First Step Act and it is now
“clearly outdated.” Rodriguez, 2020 WL 1627331, at *3-4. As a result, a
growing consensus of courts across the country have concluded that, after the
First Step Act, the Commission’s policy statement “does not constrain a court’s
independent assessment of whether ‘extraordinary and compelling reasons’
warrant a sentence reduction under § 3852(c)(1)(A).” Id. at *3-4; see, e.g.
United States v. Pabon, No. 17-165, 2020 WL 2112265, at *2 (E.D. Pa. May 4,
2020); United States v. Etzel, No. 17-01, 2020 WL 2096423, at *3 (D. Or. May


                                     - 12 -
       Case 2:12-cr-00225-NR Document 93 Filed 05/29/20 Page 13 of 35




1, 2020); United States v. Norris, No. 19-36, 2020 WL 2110640, at *2 (E.D.N.C.
Apr. 30, 2020); United States v. Marks, No. 03-6033, 2020 WL 1908911, at *5
(W.D.N.Y. Apr. 20, 2020).6
      The Court finds this authority persuasive. In particular, the Court
agrees that the Commission’s limitation of “catch-all” subdivision (D) to
determinations made by the BOP, rather than by the court, is clearly a “relic
of the prior procedure that is inconsistent with the amendments implemented
by the First Step Act.” Young, 2020 WL 1047815, at *6; see also Fox, 2019 WL
3046086, at *3 (“That deference to the BOP no longer makes sense now that
the First Step Act has reduced the BOP’s role.”). Indeed, that “prefatory
language, which requires a determination by the BOP Director, is… part and
parcel of the eliminated requirement that relief must be sought by the BOP
Director in the first instance.” Redd, 2020 WL 1248493, at *7.
      If the policy statement remains relevant at all after the First Step Act,
the more natural interpretation is that the Court at least “assumes the same
discretion as the BOP Director [under the ‘catch-all’ provision] when it
considers a compassionate release motion properly before it.” Brown, 411 F.
Supp. 3d at 451. Anything less “would essentially nullify the [catch-all]

6 See also, e.g., United States v. Reyes, No. 04-970, 2020 WL 1663129, at *4
(N.D. Ill. Apr. 3, 2020); United States v. Redd, No. 97-06, 2020 WL 1248493, at
*6 (E.D. Va. Mar. 16, 2020); United States v. Young, No. 00-02, 2020 WL
1047815, at *6 (M.D. Tenn. Mar. 4, 2020); United States v. Maumau, No. 08-
758, 2020 WL 806121, at *2 (D. Utah Feb. 18, 2020); United States v.
Rivernider, No. 10-222, 2020 WL 597393, at *3 (D. Conn. Feb. 7, 2020);United
States v. Ebbers, No. 02-1144, 2020 WL 91399, at *4 (S.D.N.Y. Jan. 8, 2020);
United States v. Schmitt, No. 12-4076, 2020 WL 96904, at *3 (N.D. Iowa Jan.
8, 2020); United States v. Cantu, 423 F. Supp. 3d 345, 352 (S.D. Tex. 2019);
United States v. Beck, 425 F. Supp. 3d 573, 579 (M.D.N.C. 2019); United States
v. Brown, 411 F. Supp. 3d 446, 451 (S.D. Iowa 2019); United States v. Fox, No.
14-03, 2019 WL 3046086, at *3 (D. Me. July 11, 2019).

                                    - 13 -
        Case 2:12-cr-00225-NR Document 93 Filed 05/29/20 Page 14 of 35




category as to motions brought by defendants [as authorized by the First Step
Act], since the director’s failure to bring a motion presumably means that the
director does not believe that any extraordinary and compelling reason exists.”
Marks, 2020 WL 1908911, at *5.
       That result would be “antithetical to the First Step Act.” Rodriguez, 2020
WL 1627331 at *5. By amending § 3582(c)(1)(A), Congress sought to correct “a
compassionate-release system so plagued by delay that prisoners sometimes
died while waiting for the BOP to make a decision.” Id. “It would be a strange
remedy indeed if Congress provided that prisoners whose wardens failed to
respond [to a request for release] could only take advantage of the thirty-day
lapse provision by accepting a pared-down standard of review that omitted the
flexible catchall standard.” Id.      It would also have “the perverse effect of
penalizing prisoners who take advantage of the First Step Act’s fast-track
procedures and rewarding prisoners who endure the BOP-related delay that
the Act sought to alleviate.” Id. (emphasis original).
       Thus, as a threshold matter, the Court finds that it has the authority to
independently assess whether there are “extraordinary and compelling
reasons” to reduce Mr. Somerville’s sentence here.           Rodriguez, 2020 WL
1627331 at *3-4; see also Pabon, 2020 WL 2112265, at *2.
III.   The Court finds that there are “extraordinary and compelling
       reasons” to reduce Mr. Somerville’s sentence.
       Turning to the crux of Mr. Somerville’s motion, the Court finds that he
has    established   “extraordinary    and      compelling   reasons”   to   justify
compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i). The appropriate
analysis begins with the text of the statute, which does not “define—or place
any limits on—what ‘extraordinary and compelling reasons’ might warrant [a]
reduction.” Crowe v. United States, 430 F. App’x 484, 485 (6th Cir. 2011). As

                                       - 14 -
       Case 2:12-cr-00225-NR Document 93 Filed 05/29/20 Page 15 of 35




a result, the Court will “give the phrase its ordinary meaning.” FCC v. AT & T
Inc., 562 U.S. 397, 403 (2011).
      The word “extraordinary” is commonly understood to mean “going
beyond what is usual, regular, or customary,” or “exceptional to a very marked
extent.”   Extraordinary,   Merriam-Webster     Dictionary   (2020);   see   also
Extraordinary, Black’s Law Dictionary (11th ed. 2019) (“Beyond what is usual,
customary, regular, or common.”). The word “compelling” means “forceful,”
“demanding attention,” or “convincing.” Compelling, Merriam-Webster
Dictionary (2020); see also Compelling Need, Black’s Law Dictionary (11th ed.
2019) (“A need so great that irreparable harm or injustice would result if it is
not met.”). Thus, at a minimum, § 3582(c)(1)(A)(i) requires a justification for
release that is both unusual (i.e., unique to the inmate, and beyond the
ordinary hardship of prison) and significant (i.e., serious enough to make
release appropriate).
      In the context of the current global pandemic, “[c]ourts around the
country have granted compassionate release where the defendant suffers from
a serious condition that increases the likelihood of severe consequences from
COVID-19.” Brooks, 2020 WL 2509107, at *5.7 Most, though not all, of the
cases where compassionate release has been granted also involved some


7 See, e.g. United States v. Delgado, No. 18-17, 2020 WL 2464685, at *3 (D.
Conn. Apr. 30, 2020) (“Since the outbreak of the COVID-19 pandemic,
numerous courts within this Circuit have held that a defendant’s pre-existing
health conditions … in combination with the increased risks of COVID-19 in
prisons constitute ‘extraordinary and compelling reasons’ warranting relief.”);
United States v. Sedge, No. 16-537, 2020 WL 2475071, at *3 (E.D.N.Y. May 13,
2020); United States v. Bess, No. 16-156, 2020 WL 1940809, at *8 (W.D.N.Y.
Apr. 22, 2020); United States v. Tran, No. 08-197, 2020 WL 1820520, at *1
(C.D. Cal. Apr. 10, 2020); United States v. Lee, No. 19-419, 2020 WL 2512415,
at *2 (N.D. Cal. May 15, 2020).
                                     - 15 -
       Case 2:12-cr-00225-NR Document 93 Filed 05/29/20 Page 16 of 35




showing that COVID-19 is actually present, usually to a significant degree, in
the facility where the prisoner is incarcerated. See, e.g., United States v. Gorai,
No. 18-220, 2020 WL 1975372, at *2 (D. Nev. Apr. 24, 2020) (“To make matters
worse, defendant notes that ‘[o]n April 16, 2020, the count at Lompoc USP, now
leading the BOP in inflicted inmates and staff, had 69 inmates and 22 staff
testing positive.’ … Even those numbers may be underrepresentative because
only inmates with symptoms are tested.”); United States v. Cassidy, No. 17-
116, 2020 WL 2465078, at *7 (W.D.N.Y. May 13, 2020) (“Here, however,
Cassidy demonstrates more than just a general possibility that he could
contract COVID-19. … He demonstrates incarceration in a proven ‘hotbed’
facility that has numerous positive cases, including inmates with whom
Cassidy has shared quarters.”).
      At the same time, courts have most often denied motions for
compassionate release where prisoners articulate only generalized or
speculative fear about the risk of infection, without any showing of serious
medical vulnerability or uncontrolled exposure risk in the prison where they
are held. See, e.g., United States v. Canada, No. 119-014, 2020 WL 2449344,
at *1 (S.D. Ga. May 12, 2020) (“[W]ithout sufficient and concrete evidence to
demonstrate that Canada’s individual circumstances justify compassionate
release because of the COVID-19 pandemic, the Court would deny Canada’s
motion on the merits as well.”); Brooks, 2020 WL 2509107, at *5 (“This Court
has previously stated ‘the mere presence of COVID-19 in a particular prison
cannot justify compassionate release—if it could, every inmate in that prison
could obtain release.’”); United States v. Gagne, No. 18-242, 2020 WL 1640152,
at *5 (D. Conn. Apr. 2, 2020) (denying compassionate release to defendant
whose underlying condition was unexplained “tingling in her right hand”).


                                      - 16 -
       Case 2:12-cr-00225-NR Document 93 Filed 05/29/20 Page 17 of 35




      While the Third Circuit has not articulated a definitive standard to be
applied to § 3582(c) motions in this context, it has observed generally that the
mere “existence of some health risk to every federal prisoner as the result of
this global pandemic does not, without more, provide the sole basis for granting
release to each and every prisoner[.]” United States v. Roeder, No. 20-1682,
2020 WL 1545872, at *3 n.16 (3d Cir. Apr. 1, 2020). From that, the Court infers
that a prisoner seeking release due to COVID-19 must at least show: (1) a
sufficiently serious medical condition, or advanced age, placing the prisoner at
a uniquely high risk of grave illness or death if infected by COVID-19; and (2)
an actual, non-speculative risk of exposure to COVID-19 in the facility where
the prisoner is held. Mr. Somerville has made that showing here.
      A.    Mr. Somerville’s medical conditions place him at high-risk
            of serious illness or death if infected.
      To begin with, Mr. Somerville has established that he suffers from
medical conditions that make him uniquely susceptible to serious illness or
death if infected by COVID-19. Mr. Somerville is 41 years old, and therefore
not in a high-risk age group. But his medical records reflect a significant
history of hypertension, hyperlipidemia, chronic bronchitis, and asthma. See
generally [ECF 89]. And at 5’8” and more than 220 lbs, Mr. Somerville has a
BMI that qualifies him as being “obese.” [ECF 77-3]. He currently takes
medication for his hypertension and asthma, and he carries an Albuterol
inhaler. [ECF 89].
      Mr. Somerville’s medical records reflect that he was hospitalized due to
asthma in 1997 and identify still-active “triggers” for his asthma, such as
“hot/humid weather” (which, of course, is fast approaching). [Id. at p. 52]. As
one example, Mr. Somerville sought medical attention while in prison because
he was “short of breath.” [Id. at p. 7]. Along with his motion, Mr. Somerville

                                     - 17 -
       Case 2:12-cr-00225-NR Document 93 Filed 05/29/20 Page 18 of 35




has submitted a letter from Dr. Amesh Adalja—a board-certified physician and
infectious-disease specialist treating coronavirus patients in Pittsburgh—who
reviewed Mr. Somerville’s records. [ECF 90-1]. In his letter, Dr. Adalja opines
that Mr. Somerville falls within a “high-risk group for complications” and
recommends that he be “released to the community to reduce his chances of
contracting the virus.” [Id.].
      Collectively, this evidence is enough to satisfy the Court that Mr.
Somerville does indeed face a heightened risk of serious illness or death if
infected with COVID-19. [Id. at p. 1]. In fact, hypertension and obesity have
proven to be “the most common comorbidities” associated with increased risk
of infection, grave illness, and death due to COVID-19. Pabon, 2020 WL
2112265, at *4 (citations omitted); see also United States v. Pena, No. 15-551,
2020 WL 2301199, at *4 (S.D.N.Y. May 8, 2020) (“This Court has repeatedly
recognized that COVID-19 presents a heightened risk for individuals with
hypertension, like Mr. Pena.”); United States v. Etzel, No. 17-01, 2020 WL
2096423, at *4 (D. Or. May 1, 2020) (“It is well documented that these
underlying issues, particularly hypertension and coronary diseases are
associated with increased risk of infection and worse outcomes in lung injury
and mortality.”). Recent data from the New York State Department of Health
reflects this—of 23,564 total fatalities in that State, 12,678 (54%) had
hypertension, 4,940 (21%) had hyperlipidemia, and 2,170 (10%) had COPD
(which includes chronic bronchitis).8 Mr. Somerville has all three.




8 New York State Department of Health, NYSDOH COVID-19 Tracker (last
visited May 27, 2020), available at https://covid19tracker.health.ny.gov/.

                                    - 18 -
       Case 2:12-cr-00225-NR Document 93 Filed 05/29/20 Page 19 of 35




      The CDC also identifies individuals with “chronic lung disease or
moderate to severe asthma” as “high-risk for severe illness from COVID-19.”9
That Mr. Somerville has been hospitalized due to his asthma at least once in
his life and actively carries an inhaler suggests that condition is something
more than minor.       [ECF 89, pp. 28, 49, 53, 62, 106].         What’s more,
“[h]ypertension and obesity may synergize with [] asthma giving a lower
physiologic reserve to withstand infection.” [Adalja Ltr., ECF 90-1 at p. 1].
      Of course, “[i]n the absence of a deadly pandemic that is deadlier to those
with [Mr. Somerville’s] underlying conditions, these conditions would not
constitute ‘extraordinary and compelling reasons’” to release him. Pabon, 2020
WL 2112265, at *4. But the “deadly pandemic” is here. And the Court is
persuaded that the “confluence of COVID-19 and [Mr. Somerville’s] health
conditions … makes this circumstance extraordinary and compelling,” at least
when, as discussed below, coupled with a showing of sufficiently non-
speculative risk of infection at FCI-Danbury. Id.
      B.    Mr. Somerville faces a serious and present risk of exposure
            to COVID-19 at FCI-Danbury.
      To that point, Mr. Somerville has also established that he faces a serious
risk of exposure to COVID-19 if he remains in FCI-Danbury. Even under
normal circumstances, “[p]risons are tinderboxes for infectious disease.”
Rodriguez, 2020 WL 1627331, at *1; see also United States v. Park, No. 16-473,
2020 WL 1970603, at *2 (S.D.N.Y. Apr. 24, 2020) (“[S]ome medical
professionals have warned that the highly infectious nature of COVID-19 in



9 Centers for Disease Control and Prevention, People Who Are at Higher Risk
for Severe Illness (last visited May 27, 2020), available at
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-
higher-risk.html .
                                     - 19 -
       Case 2:12-cr-00225-NR Document 93 Filed 05/29/20 Page 20 of 35




conjunction with a prison environment could amount to a ticking time bomb.”).
And the well-documented conditions at FCI-Danbury are far from normal.
      As many district courts have now recognized, FCI-Danbury “has become
a hotbed of COVID-19” in the federal prison system. United States v. Valencia,
No. 15-163, 2020 WL 2319323, at *7 (S.D.N.Y. May 11, 2020); see also Cassidy,
2020 WL 2465078, at *6 (“[T]here have been difficult-to-control ‘hotspots.’ FCI
Danbury is one of them.”); Mel, 2020 WL 2041674, at *2 (“Although the
presence of the historic COVID-19 pandemic in prisons arguably could alone
establish extraordinary and compelling reasons, Mel has been incarcerated at
FCI-Danbury, one of the hardest hit federal prisons.”); Martinez-Brooks, 2020
WL 2405350, at *20 (“It is undisputed that there is an active and serious
outbreak of COVID-19 at FCI Danbury.”). Indeed, just over a month ago,
Attorney General Barr singled out FCI-Danbury as one of three BOP facilities
experiencing “significant levels of infection” and requiring emergency action to
“move vulnerable inmates out of these institutions.” See Office of the Attorney
General, Memorandum for Director of Bureau of Prisons: Increasing Use of
Home Confinement at Institutions Most Affected by COVID-19 (Apr. 3, 2020),
available at https://www.justice.gov/file/126661/download.
      Inside FCI-Danbury’s “satellite prison” for women, where Mr. Somerville
is incarcerated, social distancing is indisputably impossible. See Martinez-
Brooks, 2020 WL 2405350, at *23 (“The Warden does not dispute the
impossibility of instituting effective social distancing measures [at FCI-
Danbury] … where the vast majority of the population lives and sleeps in large
dormitory halls lined with bunk beds, sharing bathroom and shower
facilities.”). In the facility, Mr. Somerville is housed with approximately 131
other inmates in a “single dormitory-style room … divided into cubicles, each
containing two bunk beds, separated by approximately four feet[.]” Id. at *4.
                                     - 20 -
       Case 2:12-cr-00225-NR Document 93 Filed 05/29/20 Page 21 of 35




In some instances, the wall between cubicles does not reach the top of the bunk
beds, and inmates on the top bunks sleep “next to the woman on the top bunk
in the adjacent cubicle.” Id. All 131 prisoners share three bathrooms, each
with only 4-8 toilets, sinks, and showers. Id.
      Mr. Somerville’s fear that he will be exposed to COVID-19 in these
conditions is much more than speculative. The known rate of infection in the
satellite prison is much higher than in the community—20 of 143 prisoners
present at the time testing was conducted in the satellite prison, after
intervention by a United States Senator. Id. at *20. As of just a few weeks
ago, 49 other inmates have since tested positive. Id. This number almost
certainly “underrepresent[s]” the actual number of positive cases at the prison
due to “significant questions” about “the adequacy of testing.” Id.
      Mr. Somerville has already experienced one close call. On April 24, 2020,
a prisoner began vomiting and struggling for air in the middle of his unit. [ECF
77, p. 22]. That prisoner was ultimately taken to a hospital, where she tested
positive for COVID-19. [Id.]. Roughly 40 inmates, including Mr. Somerville,
were determined to have recent contact with the sick prisoner and quarantined
together to await testing. [Id.]. Ten of the 40 inmates subsequently tested
positive and were moved to a separate area. [Id.]. The remaining 30, including
Mr. Somerville, were purportedly “quarantined” together in a prison cafeteria.
[Id.]; see also Martinez-Brooks, 2020 WL 2405350, at *6 (describing the same
incident).
      Making matters worse, the federal judge overseeing a parallel habeas
class-action against FCI-Danbury, currently pending in the District of
Connecticut, recently issued a temporary restraining order against the prison.
See Martinez-Brooks, 2020 WL 2405350, at *32 (Shea, J.). There, Judge Shea
found that the Warden of FCI-Danbury was likely failing to protect vulnerable
                                     - 21 -
       Case 2:12-cr-00225-NR Document 93 Filed 05/29/20 Page 22 of 35




inmates through home confinement or compassionate release, and neither
“implementing Section 3582(c)(1)(A) in the way Congress intended when it
adopted the First Step Act,” nor making “any noticeable effort to update the
process for evaluating ‘compassionate release’ requests to take account of the
COVID-19 pandemic.” Id. at *24. As a result, he concluded that the prison
was likely violating the Eighth Amendment rights of its medically vulnerable
prisoners. Id. (“For the medically vulnerable inmates at FCI Danbury, this
failure bolsters my conclusion that Petitioners have shown a likelihood of
success on the merits on their claim that the Respondents are displaying
deliberate indifference in violation of the Eighth Amendment.”).
      This Court does not have the benefit of the fully developed record that is
(or will be) before Judge Shea. But for purposes of this motion, it is enough
that the Court can neither ensure Mr. Somerville’s continued health and safety
in FCI-Danbury under current circumstances, nor be confident that the
Warden will independently take adequate measures to protect Mr. Somerville
if the Court were to defer to the BOP.
      The Court’s concern is certainly not allayed by the Warden’s summary
denial of Mr. Somerville’s request for release, which reflects the very same
deficiencies identified by the court in Martinez-Brooks.       [ECF 85-2]; see
Martinez-Brooks, 2020 WL 2405350, at *26 (“All of these circumstances
support the order I issue today, which requires the Warden … to explain why,
apparently, no consideration is being given in this process to the serious risk
of illness or death posed to the medically vulnerable subclass.”).
      The one-page denial letter sent to Mr. Somerville makes no mention of
his medical conditions and instead appears to apply the outdated and
restrictive standard that Congress sought to change with the First Step Act—
a standard that, in effect, categorically bars compassionate release except in a
                                     - 22 -
       Case 2:12-cr-00225-NR Document 93 Filed 05/29/20 Page 23 of 35




narrow sliver of cases involving terminal illness, advanced age, or the need to
care for a child or family member. [ECF 85-2, p. 1] (“[Y]our concern about being
potentially exposed to, or possibly contracting, COVID-19 does not currently
warrant an early release from your sentence.”).
      In the Court’s view, the letter reflects no “individualized” balancing of
“severity of the risk faced by the inmate from COVID-19 in light of [his] age
and medical history, the danger the inmate presents to the residents of the
home environment under consideration, and the danger to the public at large.”
Martinez-Brooks, 2020 WL 2405350, at *26.            Nor does it reflect any
consideration of other possible steps to protect Mr. Somerville, such as use of
the BOP’s temporary-release authority under 18 U.S.C. § 3622. See Park, 2020
WL 1970603, at *5 (“[T]he mechanism for granting temporary release – 18
U.S.C. § 3622(a) – lies solely in the BOP’s hands, leaving the Court without
any authority to grant the relief it believes most proper in this instance.”). In
a post-First Step Act and post-pandemic world, this rote denial doesn’t inspire
confidence that Mr. Somerville’s circumstances are being addressed.
      Given that, it is no surprise that that FCI-Danbury “has, to date, not
granted a single request for compassionate release—a batting average that is
dramatically less favorable to inmates than the frequency with which courts
… are granting [§] 3582 motions.” Martinez-Brooks, 2020 WL 2405350, at *25.
Moreover, despite the Court holding Mr. Somerville’s motion in abeyance to
provide the Warden an opportunity to reconsider or more fully explain that
denial, she has not done so.
      For these reasons, the Court finds that the combination of Mr.
Somerville’s medical vulnerability, the urgent conditions in FCI-Danbury, and
the Warden’s response to the outbreak there provides an “extraordinary and
compelling reason” to reduce his sentence under § 3582(c)(1)(A)(i). In reaching
                                     - 23 -
       Case 2:12-cr-00225-NR Document 93 Filed 05/29/20 Page 24 of 35




that conclusion, the Court joins many other district courts that have released
medically vulnerable inmates from FCI-Danbury in light of the worsening
outbreak there. See, e.g., Delgado, 2020 WL 2464685; United States v. Sawicz,
No. 08-287, 2020 WL 1815851 (E.D.N.Y. Apr. 10, 2020); United States v.
Foreman, No. 19-62, 2020 WL 2315908 (D. Conn. May 11, 2020); Sedge, 2020
WL 2475071; Valencia, 2020 WL 2319323; Park, 2020 WL 1970603; Mel, 2020
WL 2041674.
IV.   The Court finds that a reduction to Mr. Somerville’s sentence is
      consistent with the sentencing factors under § 3553(a).
      That said, the Court’s finding of “extraordinary and compelling reasons”
does not automatically justify a reduction in Mr. Somerville’s sentence or
compassionate release. The Court must first weigh the extraordinary reasons
for releasing Mr. Somerville against the ordinary sentencing factors under 18
U.S.C. § 3553(a) “to the extent that they are applicable.” 18 U.S.C. § 3582(c)(1).
Here, consideration of those factors confirms the Court’s decision to reduce Mr.
Somerville’s sentence.
      A.    The Sentence Reduction.
      At the time of his original sentencing, Mr. Somerville was subject to a
15-year mandatory-minimum sentence under the Armed Career Criminal Act.
The sentence he received was the shortest that the sentencing court could
impose—his personal history and characteristics could not reduce it any
further. See United States v. Coleman, No. 09-175, 2010 WL 582678, at *9 (N.D.
Ohio Feb. 10, 2010) (“The ACCA does not permit the court to consider personal
circumstances in its sentencing analysis.”); United States v. Mosley, 339 F.
App’x 568, 576 (6th Cir. 2009) (“Defendant next argues that the trial court
should have considered his personal circumstances in its sentencing analysis,
but the ACCA requires only that the district court find that defendant was

                                      - 24 -
       Case 2:12-cr-00225-NR Document 93 Filed 05/29/20 Page 25 of 35




convicted of being a felon in possession of a firearm and that he has three prior
convictions for a violent felony or a serious drug offense, or both.”);   United
States v. Walls, 407 F. App’x 996 (8th Cir. 2011) (“[H]aving properly
determined that Walls was an armed career criminal, the district court had no
discretion to sentence him below the statutory minimum.”); United States v.
Fields, No. 10-081, 2015 WL 7273314, at *4 (E.D. Pa. Nov. 18, 2015) (“Because
under 18 U.S.C. § 924(e), a mandatory minimum sentence of fifteen years
applies to armed career criminals, this Court had no discretion to reduce
Defendant’s sentence below fifteen years[.]”).
      In the context of a compassionate-release motion, however, the Court is
permitted to consider whether the § 3553(a) factors warrant a lower sentence,
even if the original sentencing judge could not. See Bess, 2020 WL 1940809, at
*11 (“This Court finds no indication in the text of section 3582(c)(1)(A) that
courts are limited to offering compassionate release only to those inmates who
have satisfied their statutory-minimum terms of incarceration.”); see, e.g.,
Rodriguez, 2020 WL 1627331, at *12 (releasing defendant 17 years into 20-
year mandatory-minimum sentence and considering personal characteristics,
including that “Mr. Rodriguez’s extensive criminal history is mostly composed
of low-level drug dealing” and “[t]he predicate offenses to his mandatory
minimum sentences were non-violent.”); Schmitt, 2020 WL 96904, at *6 (“In
considering the Section 3553(a) factors, I note that if Judge O’Brien would have
been able to grant Schmitt a lower sentence, he almost certainly would have.”).
      Based on those factors, and in light of the “extraordinary and compelling”
circumstances discussed above, the Court will reduce Mr. Somerville’s
sentence, by converting the remaining five years of imprisonment into three
years (36 months) of probation with home confinement. Cf. United States v.
Norris, No. 19-36, 2020 WL 2110640, at *3 (E.D.N.C. Apr. 30, 2020) (replacing
                                     - 25 -
       Case 2:12-cr-00225-NR Document 93 Filed 05/29/20 Page 26 of 35




“remaining term of imprisonment” with term of “probation” subject to “home
detention”). That term of probation will be subject to the applicable mandatory
and standard conditions listed in U.S.S.G. § 5B1.3. The Court will further
impose special conditions of 36 months of home detention and, at the discretion
of the Probation Office, location monitoring, as specified in U.S.S.G. § 5F1.2.
Because this constitutes a reduction in Mr. Somerville’s sentence, no in-person
sentencing hearing is required. See Fed. R. Crim. P. 43 (“A defendant need not
be present under any of the following circumstances: … The proceeding
involves the correction or reduction of sentence under … 18 U.S.C. § 3582(c).”);
see also United States v. Hadden, 112 F. App’x 907, 908 (4th Cir. 2004) (“[A]
defendant does not have the right to be present if the ‘proceeding involves the
correction or reduction of sentence under … 18 U.S.C. § 3582(c).’”).
      B.    The § 3553(a) Factors.
      In fashioning the modified sentence that it imposes, the Court has
carefully considered all of the sentencing factors under 18 U.S.C. § 3553(a), as
required by 18 U.S.C. § 3582(c)(1)(A), and weighed them as follows:
            i.    § 3553(a)(1) -- The nature and circumstances of the
                  offense and the history and characteristics of the
                  defendant.
      There is no doubt that Mr. Somerville was convicted of a serious crime
that warranted a serious sentence. He illegally possessed a gun, with a laser-
sight no less, despite multiple past felony convictions. [ECF 56, p. 4]. And he
possessed a quantity of heroin with the intent of selling it. [Id. at pp. 4-5]. By
its order today, the Court does not intend to in any way minimize the severity,
or dangerousness, of those offenses.     And the severity of Mr. Somerville’s
misconduct certainly weighs somewhat against any reduction in sentence.




                                      - 26 -
       Case 2:12-cr-00225-NR Document 93 Filed 05/29/20 Page 27 of 35




      That said, Mr. Somerville’s sentence was harsh. He has already spent
the better part of a decade behind bars for a crime that, while serious, did not
involve violence. His criminal history, though significant, also involves no
apparent violence and only low-level drug dealing—mostly occurring in his
early-to-mid-twenties. [Id. at pp. 8-11]. Mr. Somerville is now 41 years old.
The Court is mindful that almost all federal prisoners have committed serious
crimes. If generalized (albeit legitimate) concerns about the dangers of guns
and drugs were enough to bar to compassionate release, almost no one would
be eligible. And other courts have released prisoners convicted of far more
heinous crimes than Mr. Somerville in the midst of this pandemic. See, e.g.,
United States v. McCarthy, No. 17-0230, 2020 WL 1698732, at *1 (D. Conn.
Apr. 8, 2020) (releasing prisoner convicted of “armed bank robbery”); Delgado,
2020 WL 2464685, at *1 (releasing prisoner convicted of “conspiracy to
distribute …five kilograms or more of cocaine”); Tran, 2020 WL 1820520, at *1
(releasing prisoner convicted of conspiracy to commit Hobbs Act robbery and
“possession of a machine gun.”).
      As discussed above, the harshness of Mr. Somerville’s sentence here did
not result from any individualized consideration of his background and
characteristics by the sentencing judge (aside from his criminal record).
Rather, he was subject to a 15-year mandatory-minimum sentence, which did
not “permit the court to consider personal circumstances in its sentencing
analysis.” Coleman, 2010 WL 582678, at *9.
      Consideration of Mr. Somerville’s history and characteristics beyond his
criminal record would, in the Court’s view, have justified a substantial
downward variance if not for the mandatory-minimum roadblock. Indeed, the
circumstances of Mr. Somerville’s life are such that the sentencing judge (then-
Senior District Judge Maurice B. Cohill, with nearly 40 years of experience on
                                     - 27 -
       Case 2:12-cr-00225-NR Document 93 Filed 05/29/20 Page 28 of 35




the federal bench) was moved to note, in his Judgment Order, that Mr.
Somerville had “the most pathetic childhood and early adulthood that I have
ever seen.” [ECF 63, p. 2].
      The Court concurs with that assessment.        As reflected in the Final
Presentence Report, Mr. Somerville has been surrounded by drugs and death
from an early age.     He was born in the Pennsylvania State Correctional
Institute (SCI) at Muncy, where his mother gave birth while incarcerated.
[ECF 56, ¶ 45]. Two weeks after he was born, Mr. Somerville was taken from
his mother and sent to live with his grandmother—a recovering heroin
addict—in the Hill District section of Pittsburgh until his mother’s release.
[Id.]. His father died of bone cancer when he was just three years old. [Id.].
      After his mother was released from prison, Mr. Somerville returned to
live with her for approximately four years before she was re-incarcerated. [Id.
at ¶¶ 45-46]. During this time, his mother was addicted to heroin and often
left him at home unsupervised, sometimes without food. [Id. at ¶ 46]. When
his mother eventually returned to prison, Mr. Somerville was sent to live with
his paternal aunt in Pittsburgh’s North Side and then back to his grandmother
in the Hill District. [Id. at ¶ 45]. Around age ten, Mr. Somerville moved to
Cleveland with his grandmother. [Id.]. He then returned to Pittsburgh as a
teenager. [Id.].
      Mr. Somerville began smoking marijuana at age 12, and his marijuana
use eventually escalated to smoking multiple times per day, every day. [Id. at
¶ 56]. As a teenager, Mr. Somerville was diagnosed with bipolar disorder and
prescribed psychiatric medication. [Id. at ¶ 54]. When he was 14, his best
friend was stabbed to death in front of him. [Id. at ¶ 55]. His stepsister’s
father, whom Mr. Somerville identified as a positive male role-model, was
murdered during a home invasion in 2010. [Id. at ¶ 47].
                                     - 28 -
       Case 2:12-cr-00225-NR Document 93 Filed 05/29/20 Page 29 of 35




      Unsurprisingly, Mr. Somerville’s drug addiction escalated in his early
adulthood. Between age 21 and 26, Mr. Somerville began abusing ecstasy and
Vicodin. [Id. at ¶ 56]. In 2011, he experienced an allergic reaction to Vicodin
and so turned to Percocet, which he abused until his arrest in 2012. [Id.].
When pills were unavailable, he abused heroin. [ECF 59, p. 12; ECF 60, pp. 6-
7]. The entirety of Mr. Somerville’s prior criminal history (until this offense)
took place when he was between ages 21 and 25. [ECF 63, pp. 8-11].
      Certainly, Mr. Somerville’s tragic upbringing and history of substance
abuse do not excuse the serious crimes he has committed. But they do help to
explain him, and they weigh in favor of compassion now. See Boyde v.
California, 494 U.S. 370, 382 (1990) (recognizing the “belief, long held by this
society, that defendants who commit criminal acts that are attributable to a
disadvantaged background, or to emotional and mental problems, may be less
culpable than defendants who have no such excuse.”).
            ii.   § 3553(a)(2) – The need for the sentence imposed. . .
      Under § 3553(a)(2), the Court considers whether the sentence imposed
reflects the seriousness of the offense, promotes respect for the law, provides
just punishment, affords sufficient deterrence, protects the public, and
provides the defendant with needed educational and vocational and other
treatment. The Court’s reduced sentence furthers these goals.
      As discussed, Mr. Somerville’s crime was serious, and a serious sentence
was appropriate to reflect that fact, deter future criminal conduct, protect the
public, and provide Mr. Somerville with rehabilitation such as education or
vocational training. Here, as discussed above, the Court finds that the severity
of Mr. Somerville’s crime has been adequately reflected in the eight years he
has already served in prison.


                                     - 29 -
        Case 2:12-cr-00225-NR Document 93 Filed 05/29/20 Page 30 of 35




      Additionally, while rehabilitation alone cannot form a basis for
compassionate release, 28 U.S.C. § 994(t), in determining the need for Mr.
Somerville’s remaining sentence, the Court is permitted to consider Mr.
Somerville’s rehabilitation during the considerable time he has spent in prison
since his arrest.   See, e.g., Rodriguez, 2020 WL 1627331, at *10 (“Mr.
Rodriguez’s rehabilitation alone would not constitute an extraordinary and
compelling reason. But the qualifier ‘alone’ implies that rehabilitation can
contribute to extraordinary and compelling reasons.          That is how the
Commission has understood the statute.”); Brown, 411 F. Supp. 3d at 449
(“[T]he Commission implies that rehabilitation may be considered with other
factors.”). By all accounts, Mr. Somerville’s record in prison has been positive.
      Of note, even prior to his sentencing, the Deputy Warden of the
Allegheny County Jail took the unusual step of writing a letter to Judge Cohill
to report that Mr. Somerville had been a “model inmate” who had “proven
[him]self in a position of trust” as a pod worker and “demonstrated a
considerable degree of respect for the staff members of the institution and
fellow inmates alike.” [ECF 77-4, p. 1]. The Deputy Warden further noted
that, during his two-year stay at the jail, Mr. Somerville had “not had any
disciplinary action taken against [him] and [he] has never refused an assigned
task.” [Id.].
      Separately, an instructor at the Allegheny County Jail also wrote a letter
to Judge Cohill reporting Mr. Somerville’s “exemplary behavior” and treatment
of others with “utmost respect and courtesy.” [Id. at p. 2]. She praised him as
a “keenly intelligent, realistic, and truthful” student with “dedication, drive,
and [] willingness to learn.” [Id.] At sentencing, Judge Cohill remarked that
Mr. Somerville had “done so well at the jail and in the courses that [he’s] taken


                                     - 30 -
       Case 2:12-cr-00225-NR Document 93 Filed 05/29/20 Page 31 of 35




and in [his] behavior … that I think [he’s] got a good chance of making it on
the outside when [he] does come out.” [ECF 72, pp. 17-18].
      While in federal custody, Mr. Somerville has continued to actively
participate in psychological and drug-treatment programs. [ECF 77-3; ECF
89]. His prison medical records demonstrate that he has made significant
progress toward reaching his treatment goals and demonstrated increased self-
awareness. Moreover, the record reflects that Mr. Somerville has completed
numerous prison-sponsored education, job training, and treatment programs
just since 2015, including, most recently, completion of “small business” and
“culinary arts” classes. [ECF 77-3]. He is currently enrolled in “barber” and
“office manager” apprenticeship programs. Mr. Somerville is housed in a low-
security facility; he has not had any disciplinary violations in at least the past
6 months. [Id.].
      Based on these considerations, the Court finds that Mr. Somerville’s
post-sentence rehabilitation weighs in favor of a reduced sentence.           Mr.
Somerville’s positive record in prison suggests that the rehabilitative aims of
his sentence have already been accomplished to the extent practicable and
ameliorates against any concern the Court might otherwise have for protecting
the public from further crimes by Mr. Somerville.
            iii.   § 3553(a)(3) – The kinds of sentences available.
      The Sentencing Guidelines provide that “[h]ome detention may be
imposed as a condition of probation or supervised release, but only as a
substitute for imprisonment.” U.S.S.G. § 5F1.2. The “kind of sentence” the
Court intends to impose is consistent with this guideline.
      Mr. Somerville urges the Court to reduce his sentence to time served.
But in the Court’s view, that sentence would not sufficiently account for the
seriousness of his offense. Instead, converting roughly the remainder of his
                                      - 31 -
       Case 2:12-cr-00225-NR Document 93 Filed 05/29/20 Page 32 of 35




prison time to a period of probation with home confinement is appropriate and
the kind of sentence that is available under the Guidelines.
            iv.   § 3553(a)(4), (a)(6) – The kinds of sentences and
                  sentencing range established for Mr. Somerville’s
                  crime, and the need to avoid unwarranted sentencing
                  disparities among similar defendants.
      The Court acknowledges the government’s legitimate concern that
sentencing disparities would result from releasing Mr. Somerville with
significant time remaining on his sentence. [ECF 85, p. 23]. For several
reasons, however, that concern is not ultimately significant here.
      First, even if true, that cannot alone be dispositive in this context. A
categorical or even near-categorical bar on granting compassionate release to
inmates who have not served a particular percentage of their sentence fails to
appreciate the extraordinary danger that COVID-19 poses to medically
vulnerable inmates.    Mr. Somerville’s sentence, however harsh, “did not
include incurring a great and unforeseen risk of severe illness or death.”
Rodriguez, 2020 WL 1627331, at *12.
      Second, the “discount” Mr. Somerville will receive as a result of the
Court’s decision is not as great as the government fears. To begin with, Mr.
Somerville has served a substantial portion (approximately 60%) of his total
sentence and could have been eligible for release to home confinement by 2023
or 2024, even if his official release date is not until 2025. Cf. Bess, 2020 WL
1940809, at *1 (“Bess has been incarcerated, most recently under the authority
of the [BOP] … for approximately 41 months and, crediting ‘good time,’ has
served roughly 60% of his sentence.”). Moreover, while the Court is modifying
Mr. Somerville’s sentence to a term of probation, he will be under strict home
confinement and subject to his original, five-year term of supervised release
thereafter. Even under this new sentence, Mr. Somerville has a long way to

                                     - 32 -
       Case 2:12-cr-00225-NR Document 93 Filed 05/29/20 Page 33 of 35




go before he will be permitted to fully re-integrate into society, and he will be
subject to this Court’s supervision until that time.
      Third, some disparity is unavoidable here regardless of whether the
Court grants or denies Mr. Somerville’s motion. Numerous district courts have
granted compassionate release to high-risk inmates with similar, and in some
cases greater, time remaining on their sentence due to the current pandemic.
See, e.g., Delgado, 2020 WL 2464685 (releasing inmate with 8+ years
remaining); Brooks, 2020 WL 2509107 (releasing inmate with 7 years
remaining); Bess, 2020 WL 1940809 (releasing inmate with 3.5 years
remaining on sentence and 2.5 years remaining until projected release); United
States v. Echevarria, No. 17-44, 2020 WL 2113604 (D. Conn. May 4, 2020)
(releasing inmate with 3+ years remaining); United States v. Muniz, No. 09-
0199, 2020 WL 1540325 (S.D. Tex. Mar. 30, 2020) (releasing inmate with
approximately 3 years remaining); Pabon, 2020 WL 2112265 (releasing inmate
with 2.5 years left on sentence and 2 years until projected release); Park, 2020
WL 1970603 (releasing inmate with 20 months remaining); Rodriguez, 2020
WL 1627331 (releasing inmate with 1.5 years remaining).
      The world is in the midst a public-health crisis of unprecedented
magnitude. And the determination of whether a prisoner should be released
is inherently individualized and fact-specific. Courts all over the country are
trying their best, but some disparities in judgment are inevitable—and already
quite evident in the case law. If the Court grants Mr. Somerville’s motion, he
may be treated more favorably than some “similarly situated” prisoners. On
the other hand, if the Court denies Mr. Somerville’s motion, he will just as
likely be treated less favorably than many others. The principle of “avoiding
disparity” cuts both ways—not always in favor of a longer sentence.


                                     - 33 -
       Case 2:12-cr-00225-NR Document 93 Filed 05/29/20 Page 34 of 35




Ultimately, the modified sentence the Court intends to impose seeks to
minimize disparity in both directions.10
            v.     § 3553(a)(5) – Any pertinent policy statement.
      The parties have not brought any pertinent Sentencing Commission
policy statement to the Court’s attention, and the Court is not aware of any
(aside from the Commission’s policy statement related to compassionate
release, discussed above). Accordingly, this factor does not apply.
            vi.    § 3553(a)(7) – The need to provide restitution to any
                   victims of the offense.
      This factor also does not apply here, as the government agrees that
“restitution is not applicable in this case.” [ECF 85, p.23].
      On balance, then, the Court finds that the § 3553(a) factors support the
modified sentence it imposes here. Under these extraordinary circumstances,
the eight years Mr. Somerville has served in prison (plus the additional years
of probation/home confinement and supervised release) are sufficient but not
greater than necessary to account for the crimes to which he pled guilty.




10Without diminishing the seriousness of Mr. Somerville’s crimes, for purposes
of evaluating sentencing disparity, the Court finds it relevant that his is not
the “classic” case of an “armed career criminal.” To be sure, his criminal
history is significant. He was not a law-abiding citizen in his youth. But that
history consists exclusively of street-level drug sales and, until the instant
offense, no weapons charges. His arrest was carried out by the City of
Pittsburgh police. Had his case not happened to catch the attention of the
United States Attorney (who adopted the state-court case), it would have been
handled on the county level and, like thousands of other prisoners charged with
equivalent state crimes, his sentence would have been far shorter than what
he received. While courts must do what they can to avoid disparity, the often-
dramatic effects of random chance cannot be wholly purged from the law.
                                      - 34 -
       Case 2:12-cr-00225-NR Document 93 Filed 05/29/20 Page 35 of 35




                                CONCLUSION
      For all the reasons discussed above, Mr. Somerville’s remaining term of
imprisonment will be modified to a three-year (36 months) term of probation,
subject to the applicable mandatory and standard conditions listed in U.S.S.G.
§ 5B1.3, as well as special conditions of 36 months of home detention and, at
the discretion of the Probation Office, location monitoring, as specified in
U.S.S.G. § 5F1.2. Mr. Somerville’s term of probation and home confinement
will be followed by the originally imposed five-year term of supervised release.
      An appropriate order will follow, detailing the terms of Mr. Somerville’s
modified sentence and appropriate release procedures, which will include a 14-
day quarantine period at FCI-Danbury, or another facility selected by the BOP,
to commence immediately. During that time, the BOP and the Probation Office
shall make any necessary arrangements to allow Mr. Somerville’s release to
proceed.   The Court also tentatively approves Mr. Somerville’s proposed
release plan, subject to further review and comment by the Probation Office
during the quarantine period.
DATED this 29th day of May, 2020.
                                    BY THE COURT:


                                    /s/ J. Nicholas Ranjan
                                    United States District Judge




                                     - 35 -
